Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 14-20 are currently pending and have been examined. 
This action is made Final

Response to Arguments
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. Applicant has argued that Roka does not teach analyzing the received driving environment data to generate a traffic reconstruction, the traffic reconstruction spanning over space and time, on page 13. Examiner respectfully disagrees, in Roka Fig 6. 135,136 “the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads” [12], the system has used images of the traffic data in current and past time frames to “create machine intelligence of the roads” which through the application is shown to give an understanding the traffic flow and conditions, which is substantially the same as a traffic reconstruction as read through the broadest reasonable interpretation of the claimed invention. Roka further describes “Machine data gathered by each sensor can be processed to extract traffic patterns and make predictions based on those patterns, which this application claims to be the unique system and method to gather and share that data. Such patterns and predictions can then be made available to connected vehicles as an artificial intelligence to navigate autonomously on the road surface and the area above the road surface that .

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. On page 13, applicant has argued Roka does not teach the traffic reconstruction enables the one or more objects to be viewed from a plurality of angles while moving in the driving environment, this has necessitated new teachings from Gallagher, which is shown in the rejection below






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 11, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. as being unpatentable over  Roka (U.S. Pub No. 20200211376) in view of Kaur (U.S. Pub No. 20180211529), and Gallagher  (U.S. Pat No. 9965951)

Regarding Claims 1,
	Roka teaches 

a traffic reconstruction system comprising:
one or more processors, the one or more processors being programmed to initiate executable operations comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18])

receiving driving environment data from at least one of a plurality of connected vehicles and one or more infrastructure devices at different moments in time, the driving environment data including at least position data of one or more objects in a driving environment, the driving environment data including camera data of the one or more objects in the driving environment; and (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Ranging (LIDAR) sensors, or both. Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction. “ [13]; “sensors 110 can be mounted on roads or landmarks on roads, such as traffic poles and light poles and, that is, to detect road, surface above the road, areas below the roads, traffic, and environmental conditions in real or near real time. This architecture will also entail digital mapping of the road in three dimensions, so vehicles 114, 115 can receive three dimensional data of stationary structures and objects on the road and also real time data when there's any change in those structures and objects,” [8])

analyzing the received driving environment data to generate a traffic reconstruction, the traffic reconstruction spanning over space and time. (Fig 6. 135,136; “the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads” [12]; “the same algorithm can be used to calculate the relative rate of movement based on the total number of vehicles per minute traveling along the straight path at a particular location in the last minute compared to the total number of vehicles per minute traveling along the same straight path at the same location at the same day and time in the previous week.” [25])


Roka does not explicitly teach the analyzing including dynamic modeling of the one or more objects included in the driving environment data, the traffic reconstruction showing movement of the one or more objects in the driving environment, however Kaur, does explicitly teach

the analyzing including dynamic modeling of the one or more objects included in the driving environment data, the traffic reconstruction showing movement of the one or more objects in the driving environment (“For example, instructions 212 may include an inference engine which utilizes logical rules and a knowledge base to infer the nature of a flock traffic pattern from the flock traffic pattern itself (e.g., the traffic properties described above) and/or data from the connected vehicles. Examples of natures of flock traffic patterns may include road conditions (e.g., ice, snow, rain, gravel, slippery, broken pavement, etc.) and accidents. As but one illustration, instructions 212 may determine that an icy road condition is the source or cause of a flock traffic pattern by virtue of the received data indicating activation of safety features of a majority of connected vehicles in a flock (e.g., on-demand all-wheel drive, electronic stability control, traction control, etc.), erratic vehicle proximities or densities, vehicle kinematics consistent with skid conditions (e.g., significant yaw), low temperature (e.g., from vehicle ambient temperature sensors), or any combination of the foregoing. As another illustration, instructions 212 may determine that broken pavement or potholes are the cause of a flock traffic pattern based on characteristic vibration kinematics and vehicle suspension telemetry data.” [23])

Roka. to include the teachings of as taught by Kaur to allow for a wider variety of traffic patterns to be sensed and in the case of stop and go traffic to allow for “the connected vehicles may be useful for improving road safety and convenience.” See at least [11].

Roka and Kaur does not explicitly teach and the traffic reconstruction enabling the one or more objects to be viewed from a plurality of angles while moving in the driving environment, However, Gallagher, does teach

and the traffic reconstruction enabling the one or more objects to be viewed from a plurality of angles while moving in the driving environment  (“cognitive traffic light system 200 receives camera data for paths of an intersection from camera system 110. The camera data is a video feed (e.g., live streaming video) that is a sequence of images processed electronically into an analog or digital format that when displayed with sufficient rapidity create the illusion of motion and continuity. In one embodiment, cognitive traffic light system 200 receives camera data for three or more paths from a single camera. For example, at a T-junction (i.e., three way intersection in which the type of road intersection includes three arms), camera system 110 is placed at the center of the “T” across from the intersecting road, thereby allowing a view of the three paths leading into the intersection with a single camera. In another embodiment, cognitive traffic light system 200 receives camera data for three of more paths from two or more cameras. Prior to sending the camera data to cognitive traffic light system 200, camera system 110 combines the separate camera data (i.e., video feeds) from each camera of camera system 110 into a single combined panoramic video feed, thereby representing the entire intersection.” Col 8, 3-18; System uses a variety of cameras and displays the traffic environment in real time. The system would combine with the teaching of Roka and Kaur to show a video rendering of the output data the Roka and Kaur have created of a dynamic modeled environment of the traffic environment using through the traffic reconstruction over space and time, Roka and Kaur teach multiple camera in different locations which would further teach the ability to view the objects from a plurality of angles)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Kaur. to include the teachings of as taught by Gallagher to improve the systems understanding of the traffic environment and how it may change in the future” Traffic flow component 124 utilizes the normalized times to improve timing calculations and estimates associated with vehicle traffic and/or pedestrian flow. Additionally, traffic flow component 124 can calculate the maximum number of each type of vehicle and/or type of pedestrian that may pass through the intersection on each path for any length of time such as the default traffic timing cycle” Col 10, 20-26.


Regarding Claim 8
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 1. 
Roka further teaches 
wherein the received driving environment data includes cooperative perception messages. (so vehicles 114, 115 can receive three dimensional data of stationary structures and objects on the road and also real time data when there's any change in those structures and objects,” [8])


Regarding Claim 10
	As shown in the rejection above, Roka, Kaur, and Gallagher disclosed the limitations of claim 1
Kaur further teaches

wherein the traffic reconstruction includes a traffic jam profile. (“More particularly, instructions 212 may analyze the received data to describe a flock traffic pattern in terms of traffic properties such as, for example, traffic density (e.g., a number of flock vehicles per unit length or unit area), vehicle proximity (e.g., average and variance of distance between flock vehicles), speed/velocity and/or acceleration of the flock (e.g., average and variance, which may also indicate whether flock traffic exhibits stop-start patterns or is free flowing),” [22]. The flow pattern analyzer is able to sense the flow of vehicles, specifically stop and go traffic which is considered a traffic jam.


Regarding Claim 11 
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 1. 
Roka further teaches 
wherein the executable operations further include: 
causing a request for driving environment data to be sent to a plurality of connected vehicles, and wherein the driving environment data is received from the plurality of connected vehicles in response to the request. (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction.“ [13])

Regarding claim 14, it recites a method reciting substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1. 

Regarding Claim 15
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 14. 

Roka, further teaches the method further including:
determining a driving maneuver for an ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; Roka “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

Regarding Claim 18
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 14 it recites a method reciting substantially the same limitation as claim 11 above, therefore is rejected for the same reason as claim 11.

Regarding claim 20, it recites a computer program product reciting substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  
In addition, Roka teaches:
a computer program product for traffic reconstruction, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform a method comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18]) 


Claims 2, 3, 5, 6, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Roka, Kaur, and Gallagher in view of Martin (U.S. Pat No. 10684626).

Regarding Claim 2
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches the limitations of claim 1.

	Roka, Kaur, and Gallagher does not teach wherein the one or more processors are located onboard an ego vehicle, Martin does explicitly teach:
wherein the one or more processors are located onboard an ego vehicle. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n.” Column 22, 49-50)  

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit on the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

Regarding Claim 3
	As shown in the rejection above, the combination of Roka, Kaur, Gallagher, and Martin disclosed the limitations of claim 2
	Roka further teaches 

wherein the executable operations further include:
determining a driving maneuver for the ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

Regarding Claim 5
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches the limitations of claim 1.
	
Roka, Kaur, and Gallagher does not teach wherein the one or more processors are a part of an infrastructure device, Martin does explicitly teach:
wherein the one or more processors are a part of an infrastructure device. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56)  

Roka, Kaur, and Gallagher to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit in infrastructure devices closer to the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

Regarding Claim 6
	As shown in the rejection above, the combination of Roka, Kaur, Gallagher, and Martin disclosed the limitations of claim 5
	Roka further teaches 
wherein the executable operations further include:
transmitting the traffic reconstruction to one or more connected vehicles. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])

Regarding Claim 7
	As shown in the rejection above, the combination of Roka, Kaur, Gallagher, and Martin disclosed the limitations of claim 5
	Roka further teaches 
wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“that video feed is then processed by the remote server to identify stationary and mobile objects…. Stationary or affixed sensors that are mounted on fixtures on roads, such as traffic poles, light poles, and on buildings.” [19-20])
	
Although Roka teaches, wherein the infrastructure device is one of a sign, a traffic light, or a billboard.  Martin explicitly teaches:
wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56) 

Regarding Claims 9
	As shown in the rejection above, Roka, Kaur, and Gallagher disclosed the limitations of claim 1 
	Roka further teaches 
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])

Roka teaches, wherein the executable operations further include: transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle,  Martin explicitly teaches:
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle ( “The V2X communication may enable data to be transferred between the apparatuses 100a-100n (e.g., so each of ego vehicle 50 and the vehicles 410a-410d may access the most up to date information” column 23, 1-5; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n. Similarly, infrastructure may implement one or more of the apparatuses 100a-100n” column 22, 49-53)

Regarding Claim 17
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 14 it recites a method reciting substantially the same limitation as claim 9 above, therefore is rejected for the same reason as claim 9.

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Roka, Kaur, and Gallagher in view of Doig (U.S. Pub No. 20190339082).

Regarding Claims 4
	As shown in the rejection above, Roka, Kaur, and Gallagher disclosed the limitations of claim 1 
	
Roka Does not teach “wherein the executable operations further include: causing a warning or message to be presented to an occupant of a vehicle based on the traffic reconstruction, or causing a waning or message to be displayed or generated on a connected infrastructure device.” However, Doig does explicitly teach:
wherein the executable operations further include:
causing a warning or message to be presented to an occupant of a vehicle based on the traffic reconstruction, or
causing a waning or message to be displayed or generated on a connected infrastructure device. (“Another type of advanced driver assistance system (ADAS) is a passive safety system that provides warning signals to a human driver to take actions. Both active and passive safety ADAS systems may take input from V2X and ITS systems.” [0023]; “In other cases, fixed infrastructure may give an alert to approaching vehicles that they are about to enter a dangerous intersection or alert vehicles to other vehicles or pedestrians approaching the intersection. This alert can include the state of signals at the intersection (signal phase and timing (SPaT)) as well as position of vehicles or pedestrians or hazards in the intersection. Other examples of ITS communications would be known to those skilled in the art.” [0024])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, Kaur, and Gallagher to include the teachings of as taught by Doig to because “V2X communications may be used for road safety, for improving efficiency of road transportation, including movement of vehicles, reduced fuel consumption, among other factors, or for other information exchange.” See at least [39].

Regarding Claim 16
	As shown in the rejection above, Roka, Kaur, and Gallagher teaches claim 14 it recites a method reciting substantially the same limitation as claim 4 above, therefore is rejected for the same reason as claim 4.

Regarding Claim 12
	As shown in the rejection above, Roka, Kaur, and Gallagher disclosed the limitations of claim 1
	
Roka, Kaur, and Gallagher does not teach “wherein analyzing the received driving environment data to generate a traffic reconstruction includes: using traffic rules or car following rules to predict movement of vehicles between two moments in time.” However, Doig does explicitly teach:
wherein analyzing the received driving environment data to generate a traffic reconstruction includes:
using traffic rules or car following rules to predict movement of vehicles between two moments in time. (“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, Kaur, and Gallagher to include the teachings of as taught by Doig to reduce the required amount of data sent on the system and therefore improve system bandwidth/ latency “Therefore, some compression can be achieved by objects on the i-frame LCPM following their predicted paths in the p-frames. Thus, in some cases both stationary and moving objects can be omitted from the p-frame if they follow their predicted paths.” See at least [122]. 
                                                                                                                                                                                                       
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Roka, Kaur, and Gallagher in view of Doig.
As shown in the rejection above, Roka, Kaur, and Gallagher disclosed the limitations of claim 14

Roka, Kaur, and Gallagher does not teach, “wherein analyze the received driving environment data to generate a traffic reconstruction includes at least one of: using traffic rules or car following rules to predict movement of vehicles between two moments in time; and dynamic modeling of the vehicles included in the driving environment data.” However, Kaur explicitly teaches:
wherein analyze the received driving environment data to generate a traffic reconstruction includes at least one of:
using traffic rules or car following rules to [predict movement of vehicles between two moments in time; and]
dynamic modeling of the vehicles included in the driving environment data. (“For example, instructions 212 may include an inference engine which utilizes logical rules and a knowledge base to infer the nature of a flock traffic pattern from the flock traffic pattern itself (e.g., the traffic properties described above) and/or data from the connected vehicles.” [23]; “Instructions 308, when executed by the processor 302, may retrieve data from a non-vehicular source. For example, such data may relate to traffic and may include but are not limited to weather data, map data, traffic regulations (e.g., speed limits, passing zones, etc.),” [25])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka. to include the teachings of as taught by Kaur to allow for a wider variety of traffic patterns to be sensed and in the case of stop and go traffic to allow for “the connected vehicles may be useful for improving road safety and convenience.” See at least [11].

The combination of Roka and Kaur does not teach using traffic rules or car following rules to predict movement of vehicles between two moments in time. However, Doig teaches using traffic rules or car following rules to predict movement of vehicles between two moments in time (“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system predicts where a vehicle will be between two moments of time, the system further uses traffic rule conditions (traffic lights) while predicting how vehicles will respond in the environment.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Kaur to include the teachings of as taught by Doig to reduce the required amount of data sent on the system and therefore improve system bandwidth/ latency “Therefore, some compression can be achieved by objects on the i-frame LCPM following their predicted paths in the p-frames. Thus, in some cases both stationary and moving objects can be omitted from the p-frame if they follow their predicted paths.” See at least [122]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668